DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 19 and 20 are in independent form.
Claims 5, 7 and 9 are objected to.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 103.

Claim Objections
Claims 5, 7 and 9 are objected to because of the following informalities:  
Regarding claim 5, the claim recites DBA and SEC abbreviations however there is no description on what the abbreviations are.
Regarding claim 7, the claim recites “wherein the one or more entities is selected from the group consisting of businesses, organizations, associations, enterprises, institution, establishment, governmental bodies, operation, structure, system, third-parties, internal analytics, and the like. These databases may be publicly available databases, private databases, or a combination of public and private databases”, there should be no period in the middle if the claims. Additionally, claims should end with period. 
 Regarding claim 9, the claim recites ET abbreviation however there is no description on what the abbreviations is. Furthermore, claims should end with period.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

The claim(s) recite(s) generating an audit report; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “mathematical algorithms” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “analyzing”, “building and inclusion list”, “finalize the inclusion list” to generate audit results are simply generic computing functions.
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over PHILIP; Deena et al. (US 20150074747 A1) [Philip] in view of Osborne; William M. et al. (US 20130245820 A1) [Osborne] in view of Hall; Jeffrey et al. (US 20090048853 A1) [Hall].

	Regarding claim 1, 19 and 20, Philip discloses, a computing apparatus comprising: a processor; a memory; a data interface (see figs. 1-4); and one or more logic element modules comprising a streamlined auditing engine (See Figs. 7 and 10) to: 
receive an input audit request via the data interface (The system further receives a request from a user to retrieve audit data ¶ [0005], [0065], [0073]); 
source entity type data (ETD) from one or more databases (one embodiment is a system that reports audit data. The system defines metadata that defines security conditions for a business object. The system further receives a request from a user to retrieve audit data contained within 
output the streamlined audit results to an end user (a system is provided that reports audit data [Abstract], also see ¶ [0005], [0008], [0012], [0013], [0017], [0018], [0022]).
However Philip does not explicitly facilitate prepare the ETD for input into an entity clustering module; match the ETD via the entity clustering module to locate linkages within the ETD and build relationships amongst one or more entities identified within the ETD; analyze the ETD relationships via an entity intelligence module to identify and segment targeted entities, from the one or more entities, that are applicable to the audit request.
Osborne discloses, prepare the ETD for input into an entity clustering module; match the ETD via the entity clustering module to locate linkages within the ETD and build relationships amongst one or more entities identified within the ETD; analyze the ETD relationships via an entity intelligence module to identify and segment targeted entities, from the one or more entities, that are applicable to the audit request (As audit module 100 performs the operation of merging the at least two device data files [shown as step 400 in FIG. 5], each device data file steps through each data group. Simultaneously, a reference table [shown in Table 2] stored within audit module 100 is used to determine how the data between each device data file will be managed according to a predetermined relationship for a given data group. For example, in some cases only VMC 15 device data is retained in the merged record and in some cases both the VMC and at least one peripheral device data (e.g., coin mechanism 30 data) are retained in the merged audit record. Table 2 shows an example reference table stored within audit module 100 as used for a vending machine having device data files only from VMC 15 and coin mechanism 30. However any number of other devices could be included to have a predetermined relationship as to data groups ¶ [0032]-[0033]). 

However neither Philip nor Osborne explicitly facilitates build inclusion lists of those targeted entities that are determined to fulfill the audit request; finalize the inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results.
Hall discloses, build inclusion lists of those targeted entities that are determined to fulfill the audit request; finalize the inclusion lists of targeted entities that fulfill the audit request to generate streamlined audit results (Customers and government regulatory agencies may also access the audit system to request audit reports of field service work. The requests include open service requests, completed service requests, device service history records, technician service records, ROM update service lists, device recall lists, device refurbishment lists, device installation/delivery lists, etc. Government regulatory agencies may request audits of field service records to verify regulatory compliance with mandatory recalls or other regulatory requirements ¶ [0025] and [0039]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Hall’s system would have allowed Philip and Osborne to facilitate build inclusion lists of those targeted entities that are determined to fulfill the audit request; finalize the inclusion lists of targeted entities that fulfill the audit request to generate 

Regarding claim 2, the combination of Philip, Osborne and Hall discloses, wherein a sourcing module sources and retrieves the ETD from one or more public databases, private databases, and/or both public and private databases (Philip: In an embodiment, the data security that is applied to audit data can be identical to the data security that is applied to "base data" that the audit data is based upon, where "base data" is data that is associated with a business object, and stored within a base database table ¶ [0017]. Processor 22 can also be operatively coupled via bus 12 to a database 34. Database 34 can store data in an integrated collection of logically-related records or files. Database 34 can be an operational database, an analytical database, a data warehouse, a distributed database, an end-user database, an external database, a navigational database, an in-memory database, a document-oriented database, a real-time database, a relational database, an object-oriented database, or any other database known in the art ¶ [0023], [0047]).

Regarding claim 3, the combination of Philip, Osborne and Hall discloses, wherein the sourced ETD is evaluated for quality and applicability to the audit request (Osborne: An example of validation of a device data file can include an evaluation of a check sum operation, or any other validity check ¶ [0030]).

Regarding claim 4, the combination of Philip, Osborne and Hall discloses, wherein the sourced ETD comprises disconnected data (Philip: At 770, the event-based audit data is stored within an event database table that is separate from the shadow database table, where a format of the event database table is different from a format of the shadow database table. The flow proceeds to 780 ¶ [0059]).

Regarding claim 6, the combination of Philip, Osborne and Hall discloses, wherein in preparing the sourced ETD includes one or more of translating, validating, verifying and/or scrubbing sourced ETD data files to enhance and prevent any erroneous data from entering the entity clustering module (Osborne: Once all the respective device data files the multiple devices have been loaded for use by audit module 100, operation can optionally proceed to step 300 to validate each device data file. An example of validation of a device data file can include an evaluation of a check sum operation, or any other validity check. Once the respective device data files have been optionally validated in step 300, audit module 100 performs an operation at step 400 to begin merging each of the device data files into one file ¶ [0030]-[0031]).

Regarding claim 7, the combination of Philip, Osborne and Hall discloses, wherein the one or more entities is selected from the group consisting of businesses, organizations, associations, enterprises, institution, establishment, governmental bodies, operation, structure, system, third-parties, internal analytics, and the like. These databases may be publicly available databases, private databases, or a combination of public and private databases (Philip: A system is provided that reports audit data. The system defines metadata that defines security conditions for a business object. The system further receives a request from a user to retrieve audit data contained within a database table, 

Regarding claim 8, the combination of Philip, Osborne and Hall discloses, wherein the end user may be an auditor, a state or federal government agency, governmental regulators, a business, a third-party entity, internal analytic departments, or any entity that may request an audit or auditing information (Hall: Customers and government regulatory agencies may also access the audit system to request audit reports of field service work. The requests include open service requests, completed service requests, device service history records, technician service records, ROM update service lists, device recall lists, device refurbishment lists, device installation/delivery lists, etc. Government regulatory agencies may request audits of field service records to verify regulatory compliance with mandatory recalls or other regulatory requirements ¶ [0025], [0039]).

Regarding claim 13, the combination of Philip, Osborne and Hall discloses, wherein the one or more entities identified within the ETD comprise a list of potential auditees that may be non-compliant, in non-compliance, and/or be applicable to the audit request (Philip:  Auditing can be performed on the operations data for various reasons, such as system security, fault investigation, maintenance of history, or compliance with organizational policies or regulatory requirements ¶ [0004]). 

Regarding claim 14, the combination of Philip, Osborne and Hall discloses, wherein the one or more entities identified within the ETD may be in violation of state and/or federal laws and regulations (Hall: Government regulatory agencies may request audits of field service records to verify regulatory compliance with mandatory recalls or other regulatory requirements ¶ [0025]).

Regarding claim 15, the combination of Philip, Osborne and Hall discloses, wherein the entity intelligence module uses predefined rules (Philip: Auditing can be performed on the operations data for various reasons, such as system security, fault investigation, maintenance of history, or compliance with organizational policies or regulatory requirements ¶ [0004]).

Regarding claim 16, the combination of Philip, Osborne and Hall discloses, further including building an exclusion lists of other targeted entities that do not fulfill the audit request (Hall: The requests include open service requests, completed service requests, device service history records, technician service records, ROM update service lists, device recall lists, device refurbishment lists, device installation/delivery lists, etc. Government regulatory agencies may request audits of field service records to verify regulatory compliance with mandatory recalls or other regulatory requirements ¶ [0025], [0039]).  

Regarding claim 17, the combination of Philip, Osborne and Hall discloses, further including performing a final review of the inclusion lists and exclusion lists prior to outputting the inclusion lists (Hall: If any of the inserted permission slips are complete permission slips, client software system 116 allows technician 118 to review the field service operations performed. Further, the technician 118 may close out any open permission slips ¶ [0033]. The client computer allows the technician to review the service operations performed and close out any open permission slips (408) ¶ [0047]).

Regarding claim 18, the combination of Philip, Osborne and Hall discloses, wherein the end user comprises a requester of the audit, or one or more third-party entities (Hall: Government regulatory .


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Philip in view of Osborne in view of Hall in view of LAKHMAN; Konstantin Victorovich et al. (US 20190179796 A1) [Lakhman].

Regarding claim 9, the combination of Philip, Osborne and Hall teaches all the limitations of claims 1.
However neither one of Philip, Osborne or Hall explicitly facilitate wherein the entity clustering module is a hybrid unsupervised and supervised machine learning clustering system that builds relationships amongst one or more entities identified within the ET.
Lakhman discloses, wherein the entity clustering module is a hybrid unsupervised and supervised machine learning clustering system that builds relationships amongst one or more entities identified within the ET (A method and system for generating a set of training objects for a Machine Learning Algorithm (MLA) comprising: obtaining an indication of search queries, each search query being associated with a first set of image search results, generating a query vector for each of the search queries, clustering the query vectors into a plurality of query vector clusters, for each of the query vector clusters, associating a second set of image search results, the second set of image search results including at least a portion of each first set of image search results associated with the query vectors that are part of each of the respective query vector clusters, and for each of query vector clusters, storing each image search result of the second set of image search results as a training 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lakhman’s system would have allowed Philip, Osborne and Hall to facilitate wherein the entity clustering module is a hybrid unsupervised and supervised machine learning clustering system that builds relationships amongst one or more entities identified within the ET. The motivation to combine is apparent in the Philip, Osborne and Hall's reference, because there is a need improve generating various types of reports related to operations of the organization.

Regarding claim 10, the combination of Philip, Osborne, Hall and Lakhman discloses, wherein the hybrid unsupervised and supervised machine learning clustering system is a self-training system that generates clusters of business records using supervised training/seeding approaches (Lakhman: A method and system for generating a set of training objects for a Machine Learning Algorithm (MLA) comprising: obtaining an indication of search queries, each search query being associated with a first set of image search results, generating a query vector for each of the search queries, clustering the query vectors into a plurality of query vector clusters, for each of the query vector clusters, associating a second set of image search results, the second set of image search results including at least a portion of each first set of image search results associated with the query vectors that are part of each of the respective query vector clusters, and for each of query vector clusters, storing each image search result of the second set of image search results as a training object in a set of training objects, each image search result being associated with a cluster label [Abstract], ¶ [0021], [0032], [0037], [0099]).

Regarding claim 11, the combination of Philip, Osborne, Hall and Lakhman discloses, wherein the supervised training/seeding approaches utilize pairwise N-dimensional cluster similarity functions that enable clustering using regressors (Lakhman: he cluster generator 450 may be configured to receive as an input the set of query vectors 435 and to output a set of query vector clusters 455. The cluster generator 450 may project the set of query vectors 445 into an N-dimensional feature space, where each query vector 447 of the set of query vectors 445 may represent a point in the N-dimensional feature space. The cluster generator 450 may then cluster the query vectors 447 in the N-dimensional feature space to obtain k clusters or subsets based on a proximity or similarity function (e.g. Manhattan, Squared Euclidean, cosine and Bregman divergence for the k-means clustering algorithm), where query vectors 447 in each cluster are considered similar to each other according to the proximity or similarity function. As a non-limiting example, using the k-means clustering algorithm, k centroids may be defined in the N-dimensional space, and query vectors 447 may be considered to be in a particular cluster if they are closer to a given centroid than any other centroid. Broadly speaking, query vectors 447 in the same cluster may be more similar than query vectors 447 in other clusters. Depending on how the clustering is executed, the query vector clusters 457 may not be human comprehensible i.e. the clusters may not make sense to a human, but may nonetheless be useful for pre-training a machine learning algorithm implementing neural networks or deep learning algorithms, as they contain images that have similar features ¶ [0113]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Philip in view of Osborne in view of Hall in view of Guo; Liang et al. (US 20180268319 A1) [Guo].
Regarding claim 12, the combination of Philip, Osborne and Hall teaches all the limitations of claims 1.

Guo discloses, further including receiving input end user feedback into the entity clustering module to build the ETD relationships (The computer system can use the user's feedback to update the labels and then re-determine the clustering of entities using the semi-supervised machine learning process with the updated labels as input [abstract], [0003], [0034], [0091]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Guo’s system would have allowed Philip, Osborne and Hall to facilitate further including receiving input end user feedback into the entity clustering module to build the ETD relationships. The motivation to combine is apparent in the Philip, Osborne and Hall's reference, because there is a need for improved machine learning processes that build more accurate models.


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/9/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154